Title: Spencer Roane to Thomas Jefferson, 22 August 1819
From: Roane, Spencer
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond, Augst 22d 1819.
          
          The enclosed numbers, written by me, were published a few weeks ago, in the Enquirer. They relate to a subject as cardinal, in my judgment, as that which involved our Independence. Mr Ritchie had some extra Copies struck, and has furnished me with a  few, to be distributed among my particular, and my distinguished friends. I presume to ask your acceptance of a Copy.
          The friends of liberty in our Country continue to regard you with veneration and gratitude, for your great & Eminent services:—and your opinion on such a question as this, would be considered as a great authority.
          Be pleased to accept the renewed assurances of my high consideration, respect, and Esteem.
          
            I am, Dear sir, yr obt St
            Spencer Roane
          
        